OPINION — AG — QUESTION: "DOES THE SUPERIOR COURT OF OKMULGEE COUNTY HAVE CONCURRENT JURISDICTION WITH THE COUNTY COURT OF OKMULGEE COUNTY ON BASTARDLY PROCEEDINGS?" — WE DEEM IT A NECESSARY IMPLICATION FROM THE FOREGOING THAT THE LEGISLATURE INTENDED TO AND DID CONFER JURISDICTION OF BASTARDY PROCEEDINGS ON THE SUPERIOR COURT OF OKMULGEE COUNTY, AND WE ARE OF THE OPINION THAT SAID COURT HAS CONCURRENT JURISDICTION OF SUCH PROCEEDINGS WITH THE COUNTY COURT OF OKMULGEE COUNTY. CITE: 20 O.S. 1961 274 [20-274], 10 O.S. 1961 71 [10-71], 20 O.S. 1961 255 [20-255] (HUGH COLLUM)